Lotz, J.
The appellee was indicted for a violation of section 1941, R. S. 1881. The first count charged that the defendant being about to enter unlawfully upon the enclosed land of George Stephenson, and being forbidden so to do by the owner, did thereafter unlawfully enter upon the same. The second count charges that the defendant, being upon the land of George Stephenson, and being notified by the owner to depart therefrom, unlawfully neglected and refused so to do. The court below 'sustained a motion to quash.
The only point made against the indictment is that it fails to describe the lands specifically.
This is unnecessary in such an indictment. State v. Smith, 34, N. E. Rep. 127.
Judgment reversed, with instruction to overrule motion to quash.